Citation Nr: 1008203	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-04 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran was denied entitlement to service connection 
for bilateral hearing loss in December 1998 with notice 
provided in January 1999.  The Veteran did not appeal.

2.  Evidence received since the December 1998 decision 
relates to unestablished facts necessary to substantiate the 
claim of service connection for bilateral hearing loss and it 
raises a reasonable possibility of substantiating the 
underlying claim.


CONCLUSIONS OF LAW

1.  A December 1998 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 
(1998).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for bilateral 
hearing loss has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  

In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran submitted a claim for service connection for 
hearing loss in July 1998.  His claim was denied by the RO in 
December 1998 with notice of the rating provided in January 
1999.  The Veteran failed to perfect an appeal and the 
decision became final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1998).  Service connection for 
hearing loss may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the rating decision of 
December 1998 consisted of a copy of the Veteran's separation 
physical examination, a copy of his Separation Qualification 
Record, a copy of the Veteran's Enlisted Record and Report of 
Separation Honorable Discharge, surgeon's report, dated in 
March 1959, VA audiology consult and audiogram dated in March 
1988, records from S. G. Christiansen, M.D., dated in August 
1993, private records for the period from December 1983 to 
June 1997, records from Clinical Speech & Hearing Services, 
Inc., for the period from August 1990 to January 1998, and 
statements from the Veteran.

The Veteran served on active duty from June 1945 to December 
1946.  His Separation Qualification Record shows that he 
served four months in a coast artillery battery and then 12 
months as a clerk typist with a coast artillery unit, to 
include duty in the headquarters office of the Coast 
Artillery Command in Panama.  

The Veteran's separation physical examination of November 
1946 is the only service treatment record (STR) available.  
The Veteran had no abnormalities reported on the examination.  
His hearing was tested by the whispered voice method and was 
recorded as 15/15 for each ear.  

The surgeon's report and private treatment records are 
unrelated to the issue of hearing loss.

The VA audiology consult noted that the results of the 
audiogram indicated a bilateral sensorineural hearing loss of 
mild to moderately severe degree in the right ear and 
moderate to moderately severe degree in the left ear.  Word 
discrimination scores were said to be excellent.  No history 
of noise exposure and no comment on the etiology of the 
hearing loss was reported.  A review of the audiogram reveals 
that the results clearly meet the requirements for 
consideration of a hearing loss for VA purposes under 
38 C.F.R. § 3.385.

The records from Clinical Speech and Hearing Loss document 
that the Veteran was first seen for a hearing aid evaluation 
in August 1990.  It was noted that the Veteran was 
recommended for hearing aids three years earlier.  The only 
noise exposure was reported as related to the Veteran's work 
as a carpenter for several years.  The remainder of the 
records relate to orders for hearing aids for the Veteran.

The Veteran was seen on one occasion by Dr. Christiansen in 
August 1993.  He reported intermittent tinnitus at that time 
and that he had worn a hearing aid for three years.  His 
noise exposure was listed as due to his work as a carpenter.  
He was diagnosed with bilateral sensorineural hearing loss.  
No opinion as to the onset or etiology of the hearing loss 
was provided.

The RO denied the Veteran's claim in December 1998.  The RO 
determined that there was no evidence of hearing loss in 
service or to a compensable degree within one year after 
service.  The RO stated that the first evidence of hearing 
loss was dated in August 1990, more than 43 years after 
service.  

The Veteran sought to reopen his claim for service connection 
for hearing loss in January 2006.  He reported treatment from 
one private source.  The evidence associated with the claims 
folder for the new claim includes the VA audiology consult 
and audiogram dated in March 1988, a private audiogram from 
K. Webb, Au.D., dated in November 2005, VA examination report 
dated in July 2006, documentation of efforts to locate 
additional STRs, and statements from the Veteran.  

All of the evidence is new to the record, with the exception 
of the duplicate VA records from March 1988.

The Veteran submitted a statement that detailed his noise 
exposure in service in January 2006.  He said that he served 
as an elevation setter on a 90-millimeter (mm) anti-aircraft 
gun in a coast artillery unit at Fort Bliss, Texas.  He 
described how his unit would practice firing at the range 
with four guns participating at the same time.  He said that 
his job required him to be positioned near the breech of the 
gun.  They did not wear hearing protection.  He said he was 
exposed to noise from the firing of his gun as well as the 
other three guns at the range as they were close by.  He said 
they would do this for weeks at a time.  The Veteran also 
said he was shipped to the Canal Zone.  Because of a shortage 
of clerical personnel, he was assigned as an open file clerk.  

The Veteran reported that he had a ringing in his ears for a 
long time.  He described his difficulty in hearing speech.  
He also noted that background noise affected his ability to 
hear.  The Veteran submitted copies of photographs depicting 
him with an anti-aircraft gun and presumably other members of 
his battery.  

The audiogram from Dr. Webb showed evidence of hearing loss.  
There was no history of noise exposure noted and no opinion 
as to the etiology of the current hearing loss was provided.

The VA examination provided evidence of a current hearing 
loss.  The examiner noted that there was no documentation of 
hearing complaints in the Veteran's military records and that 
hearing loss was first documented in 1988.  The examiner 
concluded that the Veteran's hearing loss and tinnitus were 
not related to service.  

The RO denied the Veteran's claim in August 2006.  The rating 
decision gives no mention of whether the claim was considered 
to be reopened; however, the Veteran was afforded a VA 
examination.  Such development is not required in a claim 
that is not reopened.  

The Veteran's notice of disagreement (NOD) was received in 
October 2006.  He stated that his representative had spoken 
with the VA examiner.  The examiner reportedly said she had 
never been exposed to cannon fire and only knew of it from 
what she had seen on television.  The representative was said 
to have shown the pictures of the Veteran with his anti-
aircraft gun to the examiner and asked her how noise exposure 
from firing such a gun could compare to hand tools.  The 
Veteran maintained that the examiner said that, if she had 
seen the pictures at the time of the examination, she would 
have approved the claim.  

At the time of the Veteran's initial claim there was evidence 
of record showing that he had a hearing loss.  There was also 
evidence, based on his military records, that he served in a 
coast artillery unit.  He did not provide any other evidence 
to define his noise exposure in service.  There was no 
evidence to relate the hearing loss to service.

The evidence added to the record includes the Veteran's 
definitive, and credible, statement of his exposure to noise 
from the firing of his battery.  The military records support 
his assignment in this regard for at least four months.  His 
statement acknowledges his later assignment as a clerk, 
although still within a coast artillery unit.  He provided 
pictures of the anti-aircraft gun he was assigned to, thus 
further documenting his noise exposure in service.  Finally, 
the Veteran submitted a statement wherein he said his 
representative obtained a statement from a VA examiner that 
she would have "approved" his claim had she seen the 
pictures of the anti-aircraft gun.  

In the absence of evidence to the contrary, the Veteran's 
statements must be presumed as true for purposes of 
determining whether new and material evidence has been 
received.  See Justus, supra.  This would include the 
statement from the examiner to the Veteran's representative 
regarding how the pictures of his anti-aircraft gun would 
have affected her opinion.  

The Board finds that new and material evidence has been 
received to reopen the claim.  There is evidence of a current 
hearing loss, evidence of noise exposure in service, and some 
evidence that would serve to link the current hearing loss to 
service.  The evidence does go to previously unestablished 
facts, definite noise exposure, and a possible nexus to 
service.  Thus, the evidence raises a reasonable possibility 
of substantiating the underlying claim.  The Veteran's claim 
for service connection for hearing loss is reopened.


ORDER

New and material evidence to reopen the claim for entitlement 
to service connection for hearing loss has been received.  To 
this extent, the benefit sought on appeal is granted.


REMAND

The Board notes that the VA examiner premised her opinion on 
the lack of documentation of hearing complaints in service.  
However, the only STR of record is the Veteran's separation 
examination from November 1946.  Audiometric testing was not 
done and only the whispered voice test was done to measure 
his level of hearing.

The RO has conducted appropriate development for additional 
STRs and has been informed that the Veteran's records are 
related to a fire at the National Personnel Records Center 
(NPRC) and are not available.  In addition, the Veteran was 
asked to complete a National Archives (NA) Form 13055, in 
1998 and 2009, in order to request any outstanding records 
pertaining to treatment for hearing loss.  The Veteran 
responded on both occasions that he did not receive such 
treatment in service.  

The absence of in-service evidence of hearing loss is not 
fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).

In addition, the Veteran's statement of noise exposure, and 
hearing loss due to that exposure in service, does not lack 
credibility solely because of the absence of contemporaneous 
medical records.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  Further, the Veteran is considered 
competent to provide lay evidence regarding his continuity of 
symptomatology for his tinnitus.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002).

A deferred rating decision, dated in February 2007, cited to 
the Veteran's contention regarding what the examiner had said 
about a change in her opinion and determined that a new 
examination would be required.  The Board notes that the date 
on the decision is February 16, 2006, but this is an obvious 
error as the decision discussed evidence dated after that 
time.  The Board also notes that no new examination was 
provided.

In light of the Veteran's evidence of noise exposure in 
service, the evidence of a current hearing loss that meets 
the criteria under 38 C.F.R. § 3.385, his statement in regard 
to the examiner's alleged change in her opinion, and the RO's 
acceptance of that statement as indicated in the deferred 
rating decision, another examination is required.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed disorders since service.  The 
AOJ should attempt to obtain and 
associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.

In that regard, the Veteran previously 
stated he was treated at the VA medical 
center in Kansas City, Missouri, from 
1988.  Records were requested and 
obtained from that facility that 
reflected only the March 1988 audiology 
consult and audiogram and the July 2006 
VA examination report.  The request to 
the Veteran should ask him to verify if 
there would be any other VA records in 
addition to those already obtained.  

2.  The Veteran should be afforded an 
audiology examination.  The claims 
folder, and a copy of this remand, must 
be made available to the examiner for 
review as part of the examination 
process.  The examiner must state in the 
examination report that the claims folder 
has been reviewed, not just that it was 
available for review.  

The Veteran alleges noise exposure in 
service as a result of his assignment to 
a coast artillery battery and being part 
of a gun crew for a 90-mm gun.  He 
submitted a statement describing his 
noise exposure in January 2006.  His 
statement is credible and supported by 
his military records.  The examiner 
should review this statement along with 
the pictures of the anti-aircraft gun 
provided by the Veteran.

The examiner is asked to provide an 
opinion whether it is at least as likely 
as not that the Veteran's hearing loss is 
related to his military service.

The examiner is also asked to provide an 
opinion whether it is at least as likely 
as not that the Veteran's claimed 
tinnitus can be related to his military 
service.  A complete rationale must be 
provided for any opinion expressed.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


